DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
This action is in response to the papers filed September 6, 2022.  Currently, claims 1-5, 8-10, 12-15 are pending.  Claims 2-5, 8-10, 12-15 are withdrawn as drawn to non-elected subject matter.   Applicant elected a combination of genes which includes Acaca and Nampt (see paper filed December 27, 2021).  Claims 2-5, 8-10, 12-15 are not directed to the elected combination.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
	
Priority
This application claims priority to divisional application 13/525,230 filed June 15, 2012 and provisional application 61/497,476, filed June 15, 2011.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle.
	
	Question 2A Prong I	
The claims are taken to be directed to a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method for detecting differential gene expression associated with caloric restriction in a tissue”.   
Claim 1 is directed to a process that involves the judicial exceptions a law of nature/natural phenomenon (i.e. the natural correlation between the gene expression of Acaca and Nampt and association with caloric restriction).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
A correlation that preexists in the human is an unpatentable phenomenon.  The association between gene expression  and caloric restriction is a law of nature/natural phenomenon.  The preamble is no more than a mental step.  Even if the recitation requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The preamble does not require the process user to do anything in light of the correlation.  The claim fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    
Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claim does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites hybridizing two probes, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of hybridizing probes was well known in the art at the time the invention was made.  The prior art teaches that analysis of gene expression using the Affymextrix U133 array which comprises probes for each of the recited genes.    
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality. The “hybridizing” steps are insufficient to make the claims patent eligible as they are a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the gene expression without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for detecting gene expression of Acaca an Nampt, does not reasonably provide enablement for detecting differential gene expression associated with caloric restriction in any tissue in any subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims

Claim 1 is directed to a method for detecting differential gene expression associated with caloric restriction in a tissue by hybridizing probes to Acaca and Nampt.  The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
	The unpredictability of the art and the state of the prior art

Sharov teaches analysis of the effects of calorie restriction on the global gene expression profiles of mouse testis and ovary.  Sharov teaches the global changes in gene expression patterns were examined by DNA microarrays in ovaries and testes of mice (abstract).  Mice with and without calorie restrictions were analyzed.  28 samples were hybridized on whole-genome oligonucleotide microarrays bearing over 25K non redundant genes as listed in Additional file 1 (page 2, col. 2).  The genes analyzed and detected include Acaca and Nampt/PBEF1/Visfatin. 

    PNG
    media_image1.png
    49
    1165
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    49
    1150
    media_image2.png
    Greyscale

Sharov teaches Acaca is differentially expressed between ovary and testis while Nampt/PBEF1 is not (see Table S2).  
Hong et al. (Age, Vol. 32, pages 15-30, 2010) teaches different genes are expressed in different tissues in calorie restriction in mice.  Hong teaches differentially expressed genes in calorie restricted mice.  It is clear that there are more genes expressed in heart than in lung or kidney, for example.  It is unpredictable which genes are expressed in which tissues.  

    PNG
    media_image3.png
    193
    822
    media_image3.png
    Greyscale

Franck teaches identifying adipocyte genes regulated by caloric intake.  Franck teaches identifying genes that were differentially expressed by caloric restriction.  Among these genes was Acaca (abstract).  Franck studied human participants to analyzed adipose tissue biopsies for DNA microarray analysis after very low-calorie diet studies (page e414, col 1).  Franck teaches microarray results may be confirmed with real-time PCR analysis.  
Yang teaches analysis of Nampt/PBEF/Visfatin.  Yang teaches Nampt (PBEF/Visfatin) is upregulated by nutrient depravation, caloric restriction (CR) and other forms of mild stress (see Figure 4).  
Vaughan teaches design limitations for caloric restriction studies in rodent and nonhuman primate studies (J. Geronto A Biol Sci Med Scie.  Vol 73, No. 1, pages 48-53, January 2018).  Vaughan teaches that rodent and non-human primate models show that differences rely upon macronutrient composition of the diet, amount of time spent in the restricted state, age of onset, the gender and genetic background and feeding protocols (abstract).  
	Demetrius (EMBO reports ,”Of Mice and Men”.  Vol 6, Special Issues S39-s44, 2005) teaches “mice are not just small humans”.  Demetrius considers various questions and concludes “the mechanisms underlying the ageing process in the two species are likely to be distinct” (page S39, col. 3).  Demetrius considers differences in metabolic activity, disease pathogenesis and life history (S40, col. 2).  

	Guidance  in the Specification.
	The specification provides no evidence that each gene is differentially expressed in each tissue and associated with caloric restriction with any predictability.  The claims are directed to the Acaca and Nampt (PBEF1/Visfatin) genes.  The instant specification analyzes gene expression from mice with 30-50% calorie restriction (see Example 1, page 24).  
Further the specification teaches the genes are differentially expressed in White Adipose tissue.  The specification further teaches the genes are not differentially expressed in heart tissue or skeletal muscles.  The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to practice the claimed invention as broadly as claimed.  
	The claims are directed to analysis of gene expression associated with caloric restriction in any tissue.  The specification and the art are clear that not all genes are predictably associated with caloric restriction in all tissue.  The specification teaches Acaca and Nampt/PBEF1/Visfatin are differentially expressed in white adipose tissue but not heart tissue or skeletal tissue (see Table 6).  The art teaches different numbers of genes that are differentially expressed in CR in different tissues.  Therefore, it would have been unpredictable at the time the invention was made to analyze any tissue for differential expression  associated with caloric restriction without further unpredictable and undue experimentation. 
	The claims are broadly directed to analysis of any subject including mice and humans.  The instant specification is directed to analysis of gene expression in mice.  The specification does not provide any guidance to analysis of differential expression associated with caloric restriction in humans.  The prior art teaches comparing studies across different models is difficult and provide contradictory findings and concludes mice are not little humans.   Thus, it is unpredictable that the mice-based models and genes provided in the instant application would predictable provide information for human subjects.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite. It is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of Claim 1 is directed to an method for detecting differential gene expression associated with caloric restriction in a tissue. However, the claim only provides for hybridizing probes to Acaca and Nampt. Thus, it is not clear if applicant intends to cover any method for hybridizing, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If the claim requires something more, it is unclear what additional active process step the method requires and it appears that the claims are incomplete. The claims fail to provide any active steps that clearly accomplish the goal set for the by the preamble of the claims.
 Claim 1 is unclear what the method steps encompass.  It is not clear if the probe is to Acaca or if the probe hybridizes to Acaca.  Claim 1 requires hybridizing a first individual probe.  It is not clear what this probe is hybridized to.  The claim does not set forth any particular sample or any particular target for the hybridization.  As such, the metes and bounds of the claimed invention are unclear.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Sharov et al. (BMC Biology, Vol. 6, No. 24, pages 1-6, 2008) in view of Gabrielson et al (Modern Pathology, Vol 14, No. 12, pages 1294-1299, 2001).  

The claims require probes that are labeled with a chemiluminescent or radioactive label.   The nucleic acids in the samples hybridized to the arrays are labeled.  These nucleic acids are considered probes. 
Sharov teaches analysis of the effects of calorie restriction on the global gene expression profiles of mouse testis and ovary.  Sharov teaches the global changes in gene expression patterns were examined by DNA microarrays in ovaries and testes of mice (abstract).  Mice with and without calorie restrictions were analyzed.  28 samples were hybridized on whole-genome oligonucleotide microarrays bearing over 25K non redundant genes as listed in Additional file 1 (page 2, col. 2).  The genes analyzed and detected include Acaca and Nampt/PBEF1/Visfatin. 

    PNG
    media_image1.png
    49
    1165
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    49
    1150
    media_image2.png
    Greyscale


	The sample probes of Sharov are labeled with a fluorescent label, Cy3-CTP (page 11, col. 1).  Sharov does not teach the sample nucleic acid probes are labeled with a chemiluminescent or radioactive label.  
	However, Gabrielson teaches gene expression measurements on arrays may be made using two-color fluorescence or radiolabeling.  Gabrielson teaches two general options are available for sample labeling:  radionucleotide labeling and fluorescent labeling.  The level of RNA for each gene in the sample is measured as intensity of radioactivity binding to the specific spot.  Gabrielson teaches the major advantage of radiolabeling is the high level of sensitivity that allows analysis of small tissue samples without amplification of the RNA sample.  
	Therefore, it would have been prima facie obvious at the time the invention was made to have modified the gene expression analysis method of Sharov to replace the fluorescent labeled sample nucleic acid probes with a radioactive label as taught by Gabrielson.  The art teaches radiolabeling and fluorescent labeling are both known techniques for detecting gene expression on microarrays.  Thus, substituting fluorescent labels for radioactive labels would have been prima facie obvious for the predictable result of detecting gene expression. 	
	Even more, Gabrielson specifically teaches the major advantage of radiolabeling is the high level of sensitivity that allows analysis of small tissue samples without amplification of the RNA sample.  Therefore, the ordinary artisan would have been motivated to have used radiolabeling for the expected benefits taught by Gabrielson. 

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franck et al. (J. of Clinical Endocrinology & Metabolism, Vol. 96, No. 2, pages e413-418, February 2011) and Yang et al. (Experimental Gerontology, Vol. 41, No. 8, pages 718-726, August 2006) in view of Gabrielson et al (Modern Pathology, Vol 14, No. 12, pages 1294-1299, 2001).  
The claims require probes that are labeled with a chemiluminescent or radioactive label.   The nucleic acids in the samples hybridized to the arrays are labeled.  These nucleic acids are considered probes. 
Franck teaches identifying adipocyte genes regulated by caloric intake.  Franck teaches identifying genes that were differentially expressed by caloric restriction.  Among these genes was Acaca (abstract).  Franck studied human participants to analyzed adipose tissue biopsies for DNA microarray analysis after very low-calorie diet studies (page e414, col 1).  Franck teaches microarray results may be confirmed with real-time PCR analysis.  
Yang teaches analysis of Nampt/PBEF/Visfatin.  Yang teaches Nampt (PBEF/Visfatin) is upregulated by nutrient depravation, caloric restriction (CR) and other forms of mild stress (see Figure 4).  
Before the claimed invention, the ordinary artisan would have been motivated to have detected NAMPT and ACACA for detecting differential gene expression associated with caloric restriction.  MPEP 2144.06 provides "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Here, both Nampt and Acaca were identified as differentially expressed and associated with caloric restriction.  Thus, the instant invention provides a method for analyzing two  genes that were previously known to be associated with caloric restriction. It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the methods Franck et al. so as to have surveyed Nampt taught by Yang to be associated with caloric restriction, in order to provide a more complete picture of the gene expression associated with caloric restriction. It is prima facie obvious to combine elements, each of which is taught by the prior art to be useful for the same purpose. 
Further, Neither Yang or Franck specifically teach how the nucleic acids are labeled.  
	However, Gabrielson teaches gene expression measurements on arrays may be made using two-color fluorescence or radiolabeling.  Gabrielson teaches two general options are available for sample labeling:  radionucleotide labeling and fluorescent labeling.  The level of RNA for each gene in the sample is measured as intensity of radioactivity binding to the specific spot.  Gabrielson teaches the major advantage of radiolabeling is the high level of sensitivity that allows analysis of small tissue samples without amplification of the RNA sample.  
	Therefore, it would have been prima facie obvious at the time the invention was made to have modified the gene expression analysis method of Yang and Franck to replace the fluorescent labeled sample nucleic acid probes with a radioactive label as taught by Gabrielson.  The art teaches radiolabeling and fluorescent labeling are both known techniques for detecting gene expression on microarrays.  Thus, substituting fluorescent labels for radioactive labels would have been prima facie obvious for the predictable result of detecting gene expression. 	
	Even more, Gabrielson specifically teaches the major advantage of radiolabeling is the high level of sensitivity that allows analysis of small tissue samples without amplification of the RNA sample.  Therefore, the ordinary artisan would have been motivated to have used radiolabeling for the expected benefits taught by Gabrielson. 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 21, 2022